 

 

AO 91 (Rev. LI/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

 

 

Eastern District of Wisconsin

 

 

 

United States of America ) / DET)
) Case No. / f") G
MAHMADYASIN SHEKH, (DOB: xx/xx/1978)
and
HARDIKKUMAR PATEL, (DOB: xx/xx/1988). )
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of March 25 - April 15, 2019 in the county of _ Milwaukee and elsewhere __ jn the
Eastern District of Wisconsin , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 1341 Mail Fraud

This criminal complaint is based on these facts:

See attached affidavit.

M Continued on the attached sheet.

 

ae on enn OE cannons
— = ene we
C a
Cc omplainant’s signature

Special Agent Erik Harkey, U.S. Dept. of Treasury

 

Printed name and title

 

Sworn to,before me and signed in my presence. a _—
| _ C
Date: / S Ol 4 . | y Y ——S

é Judge’s signature
City and state: Milwaukee, Wisconsin David E. Jones, U.S. Magjstrate Judge
Printed name and\fitle

  

Case 2:19-mj-00160-DEJ Filed 07/15/19 Page 1of6 Document 1

 
 

_ AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
I, Erik Harkey, Special Agent, United States Department of the Treasury, Inspector -

General for Tax Administration, being duly sworn, state:

BACKGROUND, TRAINING, & EXPERIENCE

1. The following affidavit is made in support of a criminal complaint and atrest
warrants for Mahmadyasin SHEKH and Hardikkumar PATEL for violations of Title 18, ULS.C. §
1343 (Wire Fraud). |

2. I have been a Special Agent with the Treasury Inspector General for Tax
‘Administration (TIGTA) since October of 2014. I am presently assigned to the Mid States Field |
Division, Chicago, Illinois Field Office. I have completed the 12-week Criminal Investigator
Training Program, Federal Law Enforcement Training Center (FLETC) in Glynco, Georgia and
the 4-week TIGTA Special Agent Basic Training, FLETC in Glynco, Georgia. During my four
years as a Special Agent with TIGTA, I have conducted successful criminal investigations of Title
18 United States Code (U.S.C.) § 1343 (Wire Fraud) and Title 26 U.S.C. (Internal Revenue Code).
I have successfully investigated cases related to financial criminal activity, organized criminal

- groups, and external attempts to corrupt the tax administration. I have obtained and participated in
the execution of search and seizure warrants and arrest warrants. As a Special Agent with TIGTA,
Iam authorized to investigate violations of laws of the United States and to execute warrants issued
under the authority of the United States. | |

3. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other law enforcement agents (“case agents”) and
witnesses. This affidavit is intended to show merely that there is sufficient probable cause for the

requested complaint and arrest warrants and does not set forth all of my knowledge about this

matter.
. 1 .
Case 2:19-mj-00160-DEJ Filed 07/15/19 Page 2 o0f6 Document 1

 

 
 

 

PROBABLE CAUSE
Background
6. Case agents have identified Mahmadyasin SHEKH and Hardikkumar PATEL, as

“runners” who use fraudulent identification to pick up fraud proceeds for a scheme likely
originating from India. The scheme, which is sometimes an IRS impersonation scheme, relies on
unknown members of the scheme (likely in India) calling victims and making mistepresentations
(typically, that they owe taxes) that cause the victims to mail boxes containing US currency (USC) |
to either vacant addresses or shipping centers inside Walgreens stores. Members of the conspiracy

(known as “runners”), such as PATEL and SHEKH present fraudulent identification when picking
up the fraud proceeds. Typically, “handlers” in India and elsewhere use voice calls or text
messages in order to communicate the details (location of the pick-up, the amount of the pick-up,

the sender’s name, and the fraudulent identification to be used) of the next fraudulent package to

be picked up. The runners keep a portion of the proceeds and pass on the rest to other members

of the conspiracy.

7. In total, PATEL and SHEKH received approximately 16 packages containing
approximately $218,700 from at least 10 victims from March 25, 2019, through April 15, 2019.
Video or photo surveillance has been obtained of PATEL and SHEKH utilizing the fraudulent
identities to pick up mailed monetary payments. Video has been obtained of both SHEKH and
PATEL opening mailed packages containing USC as well as video of PATEL contacting FedEx
in order to inquire about a package addressed to someone other than himself. Additionally, both
SHEKH and PATEL admitted to working to gether in the scheme.

Mail Fraud Against Shekh
8. In April of 2019, Law Enforcement Agents received information from a

confidential source that SHEKH was operating a money laundering organization and engaging in

. 2
Case 2:19-mj-00160-DEJ Filed 07/15/19 Page 3 of 6 Document 1

 
 

money laundering activities. On April 15, 2019, Law Enforcement Agents approached SHEKH
and SHEKH was interviewed regarding his immigration status. SHEKH admitted to being present
in the United States illegally and was arrested. On April 16, 2019, while in custody, SHEKH was
interviewed regarding his potential involvement in a money laundering scheme. SHEKH stated
he was working for Mitesh PATEL (MITESH). SHEKH claimed MITESH would send SHEKH
aname and a pick up location and SHEKH would drive to that location and pick up packages filled |
with cash. SHEKH admitted that he knew the money was obtained illegally. SHEKH stated he
worked with Hardik PATEL (HARDIK). SHEKH claimed he would drive with HARDIK to pick
up the packages, SHEKH stated he and HARDIK used identification cards that he knew to be
fraudulent to conceal his identity. SHEKH consented to a forensic search of the contents of his
cell phone. Located on SHEKH’s phone were instant messages between SHEKH and a “Mitesh
PATE ” The messages contain a sender name, a recipient name, a recipient address and a dollar
amount. Also, in the messages SHEKH would send a video of a Middle Eastern male, either
HARDIK or a Middle Eastern male who is consistent with previous images of SHEKH, opening
a package. The videos depicted SHEKH and HARDIK removing envelopes of cash from the

packages, and counting the cash in view of the camera.

9. On April 8, 2019 victim US reported to law enforcement she received a voicemail
by someone purporting to be an officer for the FBI and they left a phone number to call back. US
called the number back and spoke to a purported FBI officer “John MILLER”. MILLER told US
if she did not pay $35,000 immediately, she would be arrested as someone had opened several
fraudulent accounts in her name. At MILLER’s direction US then sent $35,000 in cash via FedEx

toa “Simon CARNIERO” and $28,000 to a “Byron ZUZARTE”. On April 9, 2019, FedEx records

3
Case 2:19-mj-00160-DEJ Filed 07/15/19 Page 4 of 6 Document 1.

 
 

show a “S. Carniero” picked up the package sent by US at a Walgreens located at 7520 118"
Avenue in Pleasant Prairie, WI. Instant messages sent via WhatsApp located on SHEKH’s phone, .
sent from a “MITESH”, show a FedEx tracking number, US’s information, as well as the address
for Walgreens in Pleasant Prairie, WI. A video on SHEKH’s phone created on April 9, 2019, is of
a Middle Eastern male, consistent with other images of SHEKH, showing the camera the shipping ~
label, then opening the package, and counting the money located inside of the package, was sent
from SHEKH to MITESH. Still images obtained from Walgreens show a Middle Eastern male,
consistent with the photograph of SHEKH on his IL driver’s license, at the Walgreens located at
7520 118 Avenue in Pleasant Prairie, WI receiving the package shipped by US.

10. SHEKH was identified by comparing an IL Driver’s License bearing his
photograph with pictures obtained from Walgreens as well as photos and videos obtained from
SHEKH’s phone. Further pictures of two United States Permanent Resident Alien (“Green”) cards
were located on SHEKH’s phone in the names of “Eric RODGER” and “Jerry RAUB”, Both
“Green” cards contained a photo of SHEKH.

Mail Fraud Against Hardik Patel |
11. On April 16, 2019, victim BM reported to law enforcement that on April 4, 2019,
she had received a call from “Lee WILSON” from the Social Security Administration (SSA).
‘WILSON told BM that her Social Security Number (SSN) had been found in a rented car where
the occupants were arrested for drug trafficking and money laundering, WILSON told BM she
was required to pay the taxes on the money that was laundered: and that if she did not the FBI

would come to her house and arrest her. BM sent $24,500 and $1,100 via United States Postal

\

 

Service and FedEx respectively, to “Aron BOTELHO” at a Walgreens located at 3233 South 27" |

Street, Milwaukee, WI. FedEx records were obtained showing the package BM sent via FedEx

4.
Case 2:19-mj-00160-DEJ Filed 07/15/19 Page 5of6 Document 1
 

x

was delivered. Video images were obtained from Walgreens of “BOTELHO” entering the
Walgreens, receiving the package and exiting the Walgreens. The individual depicted in the
images is consistent with an IL Driver’s License belonging to HARDIK as well as an individual.
interviewed by law enforcement agents on April 29, 2019, representing himself as HARDIK. A
video located on SHEKH’s phone, created on April 3, 2019, shows HARDIK opening a box and
removing envelopes filled with cash. HARDIK then counts the cash in front of the camera. Once
HARDIK finished counting the money the camera was then briefly turned to show SHEKH.
Another video located on SHEKH’s phone shows HARDIK calling FedEx on April 15, 2019,
purporting to be “J aden DAVIS”, HARDIK states that he is at a Walgreens located 3805 80"
Street and is attempting to pick up a package. The FedEx employee informs HARDIK the package

was seized by law enforcement.

Conclusion
12. Based on the facts set forth in this affidavit, there is probable cause to believe that:
Hardik PATEL and Mahmadyasin SHEKH committed violations of Title 18, U.S.C. §§ 1341,

(Mail Fraud).

5 ;
Case 2:19-mj-00160-DEJ Filed 07/15/19 Page 6of6 Document 1

 
